Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper blade portion with a width that is less than or equal to half the first diameter as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki (US 4838723).
Regarding claims 1-2, Suzuki discloses a  nib (20”) for a writing instrument, comprising: a nib body comprising a flexible (col. 4, ll. 20-27) upper writing portion (including 25”) and a lower portion (including the frustoconical portion opposite the writing tip)  in communication with the flexible upper writing portion, the lower portion of the nib body being configured to deliver ink to the flexible upper writing portion and the flexible upper writing portion being configured to deliver ink to a writing surface (), wherein the flexible upper writing portion of the nib body comprises a flattened chisel-shaped tip (25”) at a superior end of the flexible upper writing portion, wherein the nib is effective to deliver ink to the writing surface upon application of a force of less than about 0. 1 lbs, or about 0.06 to about 0.1 lbs thereto.
While Suzuki does not explicitly teach a particular effective application of force, it is understood that the amount of force required to be effective is directly related to the flexibility of the writing nib. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
In this case, Suzuki teaches a nib as claimed, including the flexibility that results in the claimed range of effective application of force. The nib can therefore inherently deliver ink to the writing surface upon application of a force of less than about 0. 1 lbs, or about 0.06 to about 0.1 lbs thereto as claimed.
Alternatively, Suzuki does not teach the nib is effective to deliver ink to the writing surface upon application of a force of less than about 0. 1 lbs, or about 0.06 to about 0.1 lbs thereto. Suzuki is silent as to the amount of force required to cause the nib to deliver ink to a writing surface. 
Instead, Suzuki teaches a nib with “excellent writing touch” which can be compared to “painting brushes” (col. 5, line 61 to col. 6, line 3). One of ordinary skill would recognize that this means a nib that requires minimal force to apply a mark.
As seen in Suzuki, the amount of force is disclosed to be a result effective variable in that it provides a desired writing feel.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Suzuki by making the effective application of force be less than about 0.1 lbs or between about 0.06 and about 0.1 lbs as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Suzuki discloses/teaches the nib of claim 1, wherein the nib is monolithic.
Regarding claim 5, Suzuki discloses/teaches the nib of claim 1, wherein an inferior end of the lower portion of the nib body has a truncated-cone shape (Fig. 7).
Regarding claim 16, Suzuki discloses/teaches the nib of claim 1, wherein: the nib is configured to generate a first line width when held against the writing surface at an angle of about 60°, the nib is configured to generate a second line width when held against the writing surface at an angle of about 90°, and the first line width and second line width are substantially the same (the nib of Fig 7 would draw lines of “substantially the same” width when the end of 25” is perpendicular to a surface and when rotated to a 60° about an axis that is vertical on the page).
Regarding claim 18, Suzuki discloses/teaches the nib of claim 1, wherein the nib is formed out of nylon 6, acrylic fiber, polyester fiber, nylon fiber, porous ceramic, synthetic fiber, synthetic felt, polyethylene, a porous plastic, felt, or a combination thereof (Suzuki, col. 4, ll. 28-49 teaches polyamide fibers, which are nylon fibers).
Regarding claim 19, Suzuki teaches a writing instrument, comprising: an elongated body (11) comprising an ink reservoir (13); and the nib of claim 1 disposed at an end of the elongated body and in fluid communication with the ink reservoir, wherein the flexible upper writing portion of the nib body protrudes outside of the elongated body (Fig. 1).
Claim(s) 4, 6-7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Otake (US Re. 30659).
Regarding claim 4, Suzuki teaches the nib of claim 1, but does not teach that the lower potion of the nib body comprises a groove for securing the nib in a writing instrument.
Otake teaches a nib with a groove (7’) on the lower portion thereof for securing the nib in a writing instrument (col. 6, ll. 59-68). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the nib of Suzuki with a groove on the lower portion thereof for the purpose of enabling the nib to be fit into a pen body without the use of a nib holder (Otake, col. 6, ll. 59-68).
Regarding claim 6, Suzuki teaches the nib of claim 1, wherein: the flexible upper writing portion of the nib body and the lower portion of the nib body are joined at a middle boundary (middle of nib 20”), the flexible upper writing portion of the nib body has a first diameter at the middle boundary and the lower portion of the nib body has a second diameter at the middle boundary.
Suzuki does not teach that the first diameter is greater than the second diameter.
Otake teaches a middle boundary (at 8) where the first diameter is greater than the second diameter (Fig. 2d).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the nib of Suzuki such that the first diameter is greater than the second diameter as taught by Otake for the purpose of providing a stopper while inserting the nib into a pen (Otake, col. 7, ll. 7-11).
Regarding claim 7, the combination of Suzuki and Otake teaches the nib of claim 6, wherein: an inferior end of the lower portion of the nib body has a truncated-cone shape (Suzuki, Fig. 7), and the cone shape of the inferior end tapers from the second diameter to a third diameter.
Regarding claim 11, the combination of Suzuki and Otake teaches the nib of claim 6, wherein the first diameter is from about 4 mm to about 8 mm (Suzuki, diameter of 10 mm or less, col. 3, ll. 31-34).
Regarding claim 12, the combination of Suzuki and Otake teaches the nib of claim 6, wherein the second diameter is from about 3 mm to about 7 mm (Suzuki, diameter of 10 mm or less, col. 3, ll. 31-34).
Regarding claim 13, the combination of Suzuki and Otake teaches the nib of claim 7, but does not teach that the third diameter is from about 1 mm to about 5 mm.
However, Suzuki does teach a nib diameter of less than 10 mm (col. 3, ll. 31-34) and a truncated cone shape which necessarily has a third diameter less than the nib diameter.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Suzuki and Otake such that the third diameter is from about 1 mm to about 5 mm, wherein doing so would merely have been a matter of making a nib in line with the guidance of Suzuki with predictable results.
Regarding claim 14, the combination of Suzuki and Otake teaches the nib of claim 4, but does not teach that the groove has a width of from about 1 mm to about 4 mm.
Otake discloses that the groove needs to be sized to engage with ridges to retain the nib (col. 6, ll. 59-68).  As seen in Otake, the width of the groove is disclosed to be a result effective variable in that it affects the retention of the nib.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Suzuki and Otake by making the width of the groove be between about 1 mm and about 4 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Otake as applied to claim 7 above, and further in view of Sailor Pen (FR 2310886).
Regarding claim 8, the combination of Suzuki and Otake teaches the nib of claim 7, but does not teach that the flattened chisel-shaped tip has a lower tapered portion and an upper blade portion, wherein a width of the upper blade portion is less than or equal to half of the first diameter.
Sailor Pen teaches a flattened chisel-shaped tip with a lower tapered portion (11) and an upper blade portion (12), wherein a width of the upper blade portion is less than or equal to half of a first diameter (Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the nib of Suzuki to include a lower tapered portion and an upper blade portion, wherein a width of the upper blade portion is less than or equal to half of the first diameter as taught by Sail Pen for the purpose of enabling a user to create calligraphy (paragraph starting at 272 in the provided translation).
Regarding claim 9, the combination of Suzuki, Otake and Sailor Pen teaches the nib of claim 8, wherein the upper blade portion is angled relative to a perpendicular defined by a longitudinal axis of the nib body (Sailor Pen, angle alpha, see Fig. 1 and paragraph starting at line 203).
Regarding claim 10, the combination of Suzuki, Otake and Sailor Pen teaches the nib of claim 8, but does not teach that a thickness of the upper blade portion is from about 0.2 mm to about 2 mm.
Sailor Pen discloses that the blade portion thickness needs to be sized to draw a curve of a particular size (Sailor Pen, at 125).  As seen in Sailor Pen, the thickness of the blade is disclosed to be a result effective variable in that it affects the size of the mark left on a surface.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Suzuki and Otake by making the thickness of the blade portion be between about 0.2 mm and about 2 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Hart (US 3993409).
Regarding claim 15, Suzuki teaches the nib of claim 1, but does not teach that that the nib body has a length of from about 15 mm to about 45 mm.
Hart teaches a nib body that has a length of from about 15 mm to about 45 mm (col. 5, ll. 39-47).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Suzuki with a length of from about 15 mm to about 45 mm, wherein doing so would merely be a matter of making a nib at a typical size.
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 and 19 above, and further in view of Timm, Jr. (US 2007/0212158).
Regarding claim 17, Suzuki teaches the nib of claim 1, but does not teach that the nib is a highlighter nib.
Timm, Jr. teaches a highlighter nib (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the nib of Suzuki as a highlighter nib, wherein doing so would merely be a matter of using a known nib with a known ink.
Regarding claim 20, Suzuki teaches the writing instrument of claim 19, but does not teach that the writing instrument is a highlighter.
Timm, Jr. teaches a highlighter (10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the writing instrument of Suzuki as a highlighter, wherein doing so would merely be a matter of using a known pen with a known ink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6887504 is cited as teaching a flexible nib that takes minimal force to apply ink to a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754